ACCEPTED
                                                                         03-15-00064-CV
                                                                                 4967054
                                                              THIRD COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                                                   4/21/2015 11:11:07 AM
                                                                       JEFFREY D. KYLE
                   NO. 03-15-00064-CV                                             CLERK




                                                FILED IN
          IN THE COURT OF APPEALS FOR THE3rd COURT  OF APPEALS
               THIRD DISTRICT OF TEXAS        AUSTIN, TEXAS
                   AT AUSTIN, TEXAS      4/21/2015 11:11:07 AM
                                                    JEFFREY D. KYLE
                                                         Clerk

ELITE AUTO BODY LLC d/b/a PRECISION AUTO BODY, REY R.
     HERNANDEZ, YESICA DIAZ, AND DAVID DAMIAN,
                      Appellants

                           v.
            AUTOCRAFT BODYWERKS, INC.
                     Appellee


 ON APPEAL FROM THE 345th JUDICIAL DISTRICT COURT
              TRAVIS COUNTY, TEXAS
       TRIAL COURT CAUSE NO. D-1-GN-14-004535
      HONORABLE TIM SULAK, PRESIDING JUDGE


                  BRIEF OF APPELLEE


                                James G. Ruiz
                                State Bar No. 17385860
                                jruiz@winstead.com ·
                                WINSTEAD PC
                                401 Congress A venue, Suite 2100
                                Austin, Texas 78701
                                (512) 370-2800
                                (512) 370-2850 (facsimile)

                                ATTORNEYS FOR .APPELLEE


            ORAL ARGUMENT REQUESTED

                           1
                 IDENTITIES OF PARTIES AND COUNSEL

       The following is a complete list of the names of all parties affected by the
trial court's Order Denying Defendants' Motion to Dismiss Pursuant to Chapter 27
of the Texas Civil Practice and Remedies Code and their trial and appellate
counsel:

APPELLANTS:
Elite Auto Body, LLC d/b/a Precision Auto Body, Rey R. Hernandez, Yesica Diaz,
and David Damian

TRIAL & APPELLATE COUNSEL:

Rick Harrison
Sam King
Dale L. Roberts
FRITZ, BYRNE, HEAD & HARRISON, PLLC
98 San Jacinto Blvd., Suite 2000
Austin, Texas 78701
(512) 476-2020
(512) 477-5267-Fax

APPELLEE:
Autocraft Bodywerks, Inc.

TRIAL & APPELLATE COUNSEL:

James G. Ruiz
Jacylyn G. Austein
WINSTEAD PC
401 Congress A venue, Suite 2100
Austin, Texas 78701
(512) 370-2800
(512) 370-2850 -Fax




                                        11
             STATEMENT REQUESTING ORAL ARGUMENT

Appellee herein requests the Court grant oral argument on the appeal of this matter.




                                         111
                         STATEMENT OF THE CASE

Nature of the Case:   Autocraft Bodywerks, Inc. brought suit against Appellants
                      for misappropriation of trade secrets, violation of Chapter
                      134A of the Texas Civil Practice & Remedies Code, unfair
                      competition, breach of fiduciary duty, and civil conspiracy
                      arising out of David Damian's wrongful disclosure and use
                      of Autocraft's confidential business and trade secret
                      information after the termination of employment to provide
                      his new employer, Precision Auto, an unfair advantage in
                      the marketplace. In the present action, Autocraft seeks to
                      enjoin any future improper disclosure and use by Appellants
                      of its confidential business information and trade secrets.
                      Appellants sought to dismiss the suit under§ 27.003 of the
                      Texas Civil Practice & Remedies Code asserting that
                      Autocraft' s action attempts to interfere in their right to free
                      speech and free association. The trial court denied
                      Appellants' motion to dismiss.

Trial Court:          The Honorable Tim Sulak, Presiding Judge for the 345th
                      Judicial District Court of Travis County, Texas.

Trial Court
Disposition:          The trial court entered its Order Denying Defendants'
                      Motion to Dismiss Pursuant to Chapter 27 of the Texas Civil
                      Practice and Remedies Code.

Parties in the
Court ofAppeals:      Appellants- Elite Auto Body, LLC d/b/a Precision Auto
                      Body, Rey R. Hernandez, Yesica Diaz, and David Damian

                      Appellee- Autocraft Bodywerks, Inc.




                                         IV
                                         TABLE OF CONTENTS



IDENTITIES OF PARTIES AND COUNSEL ........................................................ II

STATEMENT REQUESTING ORAL ARGUMENT ........................................... .III

STATEMENT OF THE CASE .............................................................................. IV

BRIEF OF APPELLEE .....................................................................-........................ 1

ISSUES PRESENTED .............................................................................................. 2

STATEMENT OF FACTS ........................................................................................ 3

SUMMARY OF ARGUMENT ................................................................................. 5

ARGUMENT ........................................................................................-..................... 7

I.       STANDARD OF REVIEW ............................................................................. 7

II.      TRIAL COURT CORRECTLY DENIED APPELLANTS' MOTION
         TO DISMISS UNDER CHAPTER 27 OF THE TEXAS PRACTICE &
         REMEDIES CODE BECAUSE APPELLANTS FAILED TO MEET
         THEIR BURDEN OF PROOF ........................................................................ 8

         A.       AUTOCRAFT'S MISAPPROPRIATION OF TRADE
                  SECRETS, UNFAIR COMPETITION, AND BREACH OF
                  FIDUCIARY DUTY CLAIMS DO NOT IMPLICATE THE
                  TCPA ..................................................................................................... 8

         1.       PRIVATE SPEECH NOT PROTECTED UNDER THE TCPA ........ 10

         2.       THE TCP A DOES NOT PROTECT THE DISCLOSURE OF
                  TRADE SECRETS ............................................................................. 13

         B.       EVEN IF THE TCPA WERE OTHERWISE APPLICABLE
                  TO AUTOCRAFT'S TORT CLAIMS, THE COMMERCIAL
                  SPEECH EXCEPTION IN §27 .01 O(b) PREVENTS DISMISSAL ... 17

III.     EVEN ASSUMING THE TCPA APPLIES TO APPELLEE'S CLAIMS,
         AUTOCRAFT MET ITS BURDEN OF PROOF TO PREVENT
         DISMISSAL OF ITS CLAIMS ..................................................................... 28


                                                             v
PRAYER .................................................................................................................. 25

CERTIFICATE OF SERVICE ................................................................................ 26

CERTIFICATE OF COMPLIANCE ....................................................................... 27




                                                            VI
                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)
Am. Motors Corp. v. Huffstutler, 575 N.E.2d 116 (Ohio 1991) ................................... 14

Anderson Chern. Co. v. Green, 66 S.W.3d 434 (Tex. App.-Amarillo
  2001, no pet.) ........................................................................................................... 16, 22, 23

BBB of Metro Houston, Inc. v. John Moore Servs., Inc., 441 S.W.3d 345
  (Tex. App.-Houston [1st Dist.] 2013, pet. denied) ................................................... I2

Cain v. Rust Indus. Cleaning Servs., Inc., 969 S.W.2d 464 (Tex.
   App.-Texarkana 1998, pet. denied) ............................................................................. 24

Cheniere Energy, Inc. v. Lotfi, 449 S.W.3d 210 (Tex. App.-Houston
   [1st Dist.] 2014, no pet.) ............................................................................................... 8, 12

Cherne Indus. Inc. v. Grounds & Assocs., Inc., 278 N.W.2d 81
  (Minn. 1979) .................................................................................................................. 14, 15

Cohen v. Cowles Media Co., 501 U.S. 663 (1991) .......................................................... 14

Combined Law Enforcement Ass 'n of Tex. v. Sheffield, No. 03-13-00105-
  CV, 2014 WL 411672 (Tex. App.-Austin Jan. 31, 2014, pet. filed) .................. 12

Computer Assoc. Intl., Inc. v. Altai, Inc., 918 S.W.2d 453 (Tex. 1996) ..................... 22

Coward v. Gateway Nat'! Bank, 525 S.W.2d 857 (Tex. 1975) ..................................... 19

Dodson v. Watson, 220 S.W. 771 (Tex. 1920) .................................................................. 19

Dun & Bradstreet, Inc. v. Greenmoss Builders, Inc., 472 U.S. 749,
  105 S. Ct. 2939, 86 L. Ed. 2d 593 ( 1985) ..................................................................... I o

Garth v. Staktek Corp., 876 S.W.2d 545 (Tex. App.-Austin 1994, writ
  dism'd w.o.j.) ....................................................................................................................... 14

Haygood v. De Escabedo, 356 S.W.3d 390 (Tex. 2011) ................................................ 19

Hyde Corp. v. Huffines, 158 Tex. 566,314 S.W.2d 763 (Tex. 1958) ......................... 21

In reAssociated Indep. Marketers Inc. ofAm., Case No. 92-4941,
    1993 U.S. App. LEXIS 41111 (5th Cir. May 10, 1993) ........................................... 21


                                                                  Vll
James v. Calkins, 446 S.W.3d 135 (Tex. App.-Houston [1st Dist.] 2014,
   pet filed.) ............................................................................................................................... 19

Jardin v. Markland, 431 S.W.3d 765 (Tex. App.-Houston [141h Dist.]
   20 14, no pet.) ....................................................................................................... 8, 10, 11 , 12

K&G Oil Tool & Serv. Co. v. G&C Fishing Tool Serv., 158 Tex. 594,
  314 S.W.2d 782 (Tex. 1958) ............................................................................................ 22

KTRK Television, Inc. v. Robinson, 409 S.W.3d 682 (Tex. App.-Houston
  [1st Dist.] 2013, pet. denied) ............................................................................................... 8

Lammons Gasket Co. v. Flexitallic LP, 9 F. Supp. 3d 709, 712 (S.D. Tex.
  2014) ...................................................................................................................................... 20

Molinet v. Kimbrell, 356 S.W.3d 407 (Tex. 2011 ) ............................................................. 8

Rivers v. Johnson Custodial Home, Inc., No. A-14-CA-484-SS, 2014
WL 4199540 (W.D.Tex. Aug. 22, 2014) ...................................................................... 11

Prudential Ins. Co. v. Krayer, 366 S.W.2d 779 (Tex. 1963) ......................................... 19

Rodriguez v. Printone Color Corp., 982 S.W.2d 69 (Tex. App.-Houston
  [1st Dist.] 1998, pet. denied) ............................................................................................. 19

Rodriguez v. Wal-Mart Stores, Inc., 52 S.W.3d 814 (Tex. App.-San
  Antonio 2001), rev'd in part on other grounds, 92 S.W.3d 502 (Tex.
  2002) .............................................. ;....................................................................................... 24

Rosales v. H.E. Butt Grocery Co., 905 S.W.2d 745 (Tex. App.-San
  Antonio 1995, writ denied) .............................................................................................. 19

Russell v. Russell, 865 S.W.2d 929 (Tex. 1993) ............................................................... 19

Schimmel v. McGregor, 438 S.W.3d 847 (Tex. App.-Houston [1st Dist.]
   2014, pet. filed) ............................................................................................................. 18, 19

Southwestern Energy Prod. Co. v. Berry-Helfand, 411 S.W.3d 581 (Tex.
   App.-Texarkana 2013, pet. filed) ........................................................................... 20, 21

Trilogy Software v. Callidus Software, Inc., 143 S.W.3d 452 (Tex.
   App.-Austin 2004, pet. denied) .................................................................................... 20

United States v. Morison, 844 F.2d 1057 (4th Cir. 1988) ................................................ 15


                                                                     Vlll
United States Sporting Prods. V Johnny Stewart Game Calls,
  865 S.W.2d 214 (Tex. App.-Waco 1993, writ denied.) ......................................... 21

Whisenhunt v. Lippincott, 416 S.W.3d 689 (Tex. App.-Texarkana
  2013, pet. filed) ................................................................................................... 7, 10, 11, 12
STATUTES

Chapter 27 Of The Texas Civil Practice & Remedies Code ................................... passim

TEX. Crv. PRAC. & REM. CODE§ 27.001(2) ............................................................. 9, 11, 12

TEX. Crv. PRAC. & REM. CODE§ 27.001(3) ......................................................................... 9

TEX. Crv. PRAC. & REM CODE§§ 27.001-.011 ................................................................... 5

TEX. Crv. PRAC. & REM CODE§ 27.002 ............................................................................ 5, 9

TEX. Crv. PRAC. & REM CODE.§ 27.003 ........................................................................... 6, 7

TEX. Crv. PRAC. & REM. CODE§ 27.003(a) ......................................................................... 7

TEX. Crv. PRAC. & REM. CODE§ 27.005(b) ............................................................... 7, 8, 10

TEX. Crv. PRAC. & REM CODE§§ 27.005(b) and (c) .......................................................... 8

TEX. Crv. PRAC. & REM. CODE§ 27.006 ............................................................................. 18

TEX. Crv. PRAC. &REM. CODE§ 27.010(b) ............................................................. 6, 17,18

TEX. Crv. PRAC. & REM. CODE§ 27.011(b) ......................................................................... 9

TEX. Crv. PRAC. & REM. CODE§ 51.014(b) ....................................................................... 24

TEX. Crv. PRAC. &REM. CODE CHAPTER 134A ..................................................... 4, 6

TEX. Crv. PRAC. & REM. CODE§ 134A.002, ...................................................................... 20

TEX. Crv. PRAC. & REM. CODE§ 134A.003, ...................................................................... 15

TEX. Gov'T CODE§ 311.011 (b) ............................................................................................ 19

Texas Uniform Trade Secrets Act,§§ 134A.001-.008, TEX. Crv. PRAC. &
   REM. CODE ............................................................................................................................ 15




                                                                    lX
                             NO. 03-15-00064-CV


                  IN THE COURT OF APPEALS FOR THE
                       THIRD DISTRICT OF TEXAS
                          AT AUSTIN, TEXAS

    ELITE AUTO BODY LLC d/b/a PRECISION AUTO BODY, REY R.
         HERNANDEZ, YESICA DIAZ, AND DAVID DAMIAN,
                          Appellants

                                       v.
                     AUTOCRAFT BODYWERKS, INC.
                              Appellee


      ON APPEAL FROM THE 345TH JUDICIAL DISTRICT COURT
                   TRAVIS COUNTY, TEXAS
            TRIAL COURT CAUSE NO. D-1-GN-14-004535
           HONORABLE TIM SULAK, PRESIDING JUDGE


                            BRIEF OF APPELLEE


      Autocraft Bodywerks, Inc. ("Autocraft"), Appellee, submits its Brief of

Appellee in response to the Appellants' Brief filed by Elite Auto Body, LLC d/b/a

Precision Auto Body, Rey R. Hernandez, Y esica Diaz, and David Damian.




                                        1
                       ISSUES PRESENTED

1.   WHETHER THE TRIAL COURT'S DENIAL OF DEFENDANTS'
     MOTION TO DISMISS UNDER CHAPTER 27 OF THE TEXAS CIVIL
     PRACTICE & REMEDIES CODE WAS APPROPRIATE BECAUSE
     APPELLANTS' FAILED TO MEET THEIR BURDEN OF PROOF.

2.   ALTERNATIVELY, EVEN ASSUMING THE TEXAS CITIZENS
     PARTICIPATION ACT APPLIES TO APPELLEE'S CLAIMS,
     WHETHER AUTOCRAFT MET ITS BURDEN OF PROOF TO
     PREVENT DISMISSAL OF ITS CLAIMS.




                             2
                           STATEMENT OF FACTS

      Autocraft is dissatisfied with the Statement of Facts set out in Appellant's

Brief and submits the following Statement of Facts supported by the record in this

appeal.

      Autocraft is a full service high-end collision restoration auto repair shop

established in 1984. C.R. 41. Over the span of three decades, its founder, John

Borek ("Borek"), spent substantial time and money developing specific business

practices and forms, and creating a unique compilation of technical service

bulletins and other information which have provided Autocraft with an advantage

over its competitors who do not know or use Autocraft's trade secrets and

confidential and proprietary information. C.R. 41-42.

      Rey Hernandez ("Hernandez") worked at Autocraft from the time he arrived

1n Austin in March of 2008 until March of 2009. C.R. 5, 26. Upon leaving

Autocraft, Hernandez started Precision Auto Body repair shop ("Precision Auto"),

a competing repair shop. C.R. 26. Since Hernandez started Precision Auto a few

employees have left Autocraft for Precision Auto. C.R. 42. Autocraft and Precision

Auto competed in the marketplace for over five years without incident. C.R.42.

      From 2008 to March 2014, David Damian ("Damian") worked as a

production manager at Autocraft. C.R. 29. While Damian worked at Autocraft he

had access to personnel information on employees, including salary information,

Autocraft's financial information, including profit and loss statements, and

                                         3
Autocraft' s proprietary compilation of technical service bulletins and client forms,

which in the hands of competitor provides it with an unfair competitive advantage.

C.R. 6, 43.

      Joyce Garcia ("Garcia"), who served as Autocraft's office manager for nine

years, also had access to Auto craft's confidential business information and trade

secrets while she was employed at Autocraft. C.R. 5-6, 43. Both Damian and

Garcia held positions of trust and confidence with Autocraft during their

employment. C.R. 6.

      After Damain and Garcia left Autocraft in 2014 to join Precision Auto,

Autocraft learned Precision Auto was using its proprietary compilation of technical

service bulletins, and that a copy of its proprietary compilation had been taken to

Precision Auto rather than Precision Auto spending the time and money

subscribing to the various publications and searching through the tens of thousands

of technical service bulletins issued over the years to create its own compilation.

C.R. 42. Autocraft did not give Damian or Garcia, or any other Autocraft

employee, consent to take any proprietary work product, confidential information

or trade secret with them after they left Autocraft. C.R. 42.

      On October 29, 2014, Auto craft filed suit against Precision Auto, Y esica

Diaz, Hernandez and Damian asserting claims for misappropriation of trade secrets

and violations of Chapter 134A of the Texas Civil Practice & Remedies Code,

unfair competition, breach of fiduciary duty and civil conspiracy arising out of the

                                          4
improper use of Autocraft's confidential business information and trade secrets.

C.R. 3-11. Autocraft contends Damain and/or Garcia provided most, if not all, of

the confidential business information to Precision Auto. C.R. 6. In addition to

damages arising from the misuse of the confidential business information and trade

secrets, Autocraft seeks injunctive relief to prevent any continued improper use of

such information. C.R. 6.

      On December 22, 2014, Appellants filed their Motion to Dismiss Pursuant to

Chapter 27 of the Texas Civil Practice and Remedies Code claiming that

Autocraft's suit relates to the exercise of their rights of association or free speech.

C.R. 18-31.

      The trial court denied Appellants' motion to dismiss on January 23, 2015.

C.R. 49. Five days later, Appellants filed their Notice of Appeal. C.R. 50-51.

                            SUMMARY OF ARGUMENT

       The Texas Citizens Participation Act ("TCPA"), TEX. CIV. PRAC. & REM

CODE §§ 27.001-.011, is an "anti-SLAPP" law. "SLAPP" is an acronym for

"Strategic Lawsuits Against Public Participation." The TCPA's purpose is to

"encourage and safeguard the constitutional rights of persons to petition, speak

freely, and otherwise participate in government to maximum extent permitted by

law and, at the same time, protect the rights of a person to file meritorious lawsuits

for demonstrable injury." TEX. Crv. PRAC. & REM CODE § 27.002. To achieve this




                                          5
goal, the TCP A allows a Defendant to seek dismissal of certain claims in a lawsuit

at an early stage. TEX. CIV. PRAC. &   REM   CODE. § 27.003.

      Autocraft's    lawsuit   against   Appellants,    including   its   claims   for

misappropriation of trade secrets, violations of Chapter 134A of the Texas Civil

Practices & Remedies Code, unfair competition, and breach of fiduciary duty as

well as a claim for civil conspiracy, arises out of Appellants' improper use of

Autocraft's trade secret and confidential business information to unfairly compete

in the marketplace, and has nothing to do with Appellants' rights of free speech

and rights of association. Autocraft seeks to prevent any further improper

disclosure or use of its trade secrets and confidential business information, not

Appellants' ability to join together to compete fairly in the marketplace.

      Further, the TCP A does not apply to private communications. In the present

case, any communication at issue would involve a private communication among

the Precision Auto employees concerning Autocraft's trade secret and confidential

business information. Disclosure of trade secret information is not protected free

speech. The TCP A does not protect theft of trade secrets and unfair competition.

Indeed, the TCP A expressly does not apply to a legal action brought against a

person primarily engaged in the business of selling services, such as auto body

repair services, if the statement or conduct arises out of the sale of services or a

commercial transaction in which the intended audience is an actual or potential

buyer or customer. TEX. CIV. PRAC. & REM. CODE§ 27.010(b). It is undisputed that

                                             6
Appellants are primarily engaged in the business of selling auto repair services and

the wrongful conduct complained of in this suit arises out of Appellants' unfair

competition in the marketplace with respect to the sale of those services.

      Appellants failed to meet their initial burden of proof to show by a

preponderance of the evidence that the present action is based on, relates to, or is in

response to their exercise of the right to free speech or the right of association.

Accordingly, the trial court properly denied Appellants' motion to dismiss under

Chapter 27 of the Texas Civil Practice & Remedies Code.

                                      ARGUMENT

I.    STANDARD OF REVIEW

      Section 27.003 of the TCPA provides that a party may file a motion to

dismiss if a legal action "is based on, relates to, or is in response to [that] party's

exercise of the right of free speech, right to petition, or right of association." TEX.

CIV. PRAC. & REM. CODE § 27.003(a). Section 27.005(b) provides that a court

"shall dismiss a legal action against the moving party if the moving party shows by

a preponderance of the evidence" that the action is based on, relates to, or is in

response to the party's exercise of free speech or the right of association. TEX. Crv.

PRAC. & REM. CODE     § 27 .005(b).

      Appellants bore the initial burden of proof of demonstrating the TCPA's

applicability by a preponderance of the evidence. See Whisenhunt v. Lippincott,

416 S.W.3d 689, 695 (Tex. App.-Texarkana 2013, pet. filed). If Appellants could


                                          7
establish the required elements under § 27.005(b), then the burden would shift to

Autocraft to avoid dismissal by meeting the requirements under§ 27.005(c) that it

establish by clear and specific evidence a prima facie case for each essential

element of its claims. TEX. Crv. PRAC. & REM CODE§§ 27.005(b) and (c); see also

Jardin v. Markland, 431 S.W.3d 765, 770 (Tex. App.-Houston [14th Dist.] 2014,

no pet.).

       A trial court's determination that a moving party showed by a preponderance

of evidence that the TCPA applies is subject to de novo review. Cheniere Energy,

Inc. v. Lotfi, 449 S.W.3d 210,213 (Tex. App.-Houston [1st Dist.] 2014, no pet.);

KTRK Television, Inc. v. Robinson, 409 S.W.3d 682, 688-89 (Tex. App.-Houston

[1st Dist.] 2013, pet. denied). This case will tum on the Court's construction of the

TCPA, an issue of law that likewise implicates de novo review of the trial court's

decision. Molinet v. Kimbrell, 356 S.W.3d 407, 411 (Tex. 2011).

II.    TRIAL COURT CORRECTLY DENIED APPELLANTS' MOTION TO
       DISMISS UNDER CHAPTER 27 OF THE TEXAS PRACTICE &
       REMEDIES CODE BECAUSE APPELLANTS FAILED TO MEET
       THEIR BURDEN OF PROOF.

       A.    AUTOCRAFT'S MISAPPROPRIATION· OF TRADE SECRETS,
             UNFAIR COMPETITION, AND BREACH OF FIDUCIARY DUTY
             CLAIMS DO NOT IMPLICATE THE TCPA.

       The TCP A does not apply to this case. The TCPA was enacted as Anti-

SLAPP legislation, in order to curtail the filing of "frivolous lawsuits aimed at

silencing" citizens who are participating in the free exchange of ideas. See Senate



                                         8
Comm. on State Affairs, Bill Analysis, Tex. H. B. 2973, 82nd Leg., RS (20 11 ). Its

purpose is to "encourage and safeguard the constitutional rights of persons to

petition, speak freely, associate freely, and otherwise participate in government to

the maximum extent permitted by law and, at the same time, protect the rights of a

person to file meritorious lawsuits for demonstrable injury." TEX. CIV. PRAC. &

REM. CODE § 27.002. The provisions of the TCPA shall be "construed liberally to

effectuate its purpose." TEX. CIV. PRAC. & REM. CODE§ 27.01l(b).

      The TCP A attempts to strike a balance between encouraging and

safeguarding the right of free speech while also providing an avenue for recovery

for those who file meritorious lawsuits.       See TEX. CIV. PRAC. & REM. CODE

§ 27.002. Appellants argue that the present suit infringes on their rights of free

speech and rights of association. Appellants' Brief at p. 10. In fact, Autocraft's

suit seeks to protect and preserve its trade secret and confidential business

information and is no threat to Appellants' rights to free speech or rights of

association. For such reason, the statute is inapplicable to this case.

      Under TEX. CIV. PRAC. &       REM.   CODE § 27.001(3), the "'[e]xercise of the

right of free speech' means a communication made in connection with a matter of

public concern."      Under TEX. CIV. PRAC. & REM. CODE § 27.001(2), the

"'[e]xercise of the right of association' means a communication between

individuals who join together to collectively express, promote, pursue, or defend

common interests." Autocraft is not trying to foreclose either of these rights.

                                           9
Appellants failed establish "by a preponderance of the evidence that the legal

action is based on, relates to, or is in response to the party's exercise of: ( 1) the

right of free speech; (2) the right of association; or (3) the right to petition." TEX.

Crv. PRAC. &REM. CODE§ 27.005(b).

             1.     PRIVATE SPEECH NOT PROTECTED UNDER THE TCP A

      "Not all speech is of equal First Amendment importance. It is speech on

'matters of public concern' that is at the heart of the First Amendment protection."

Dun & Bradstreet, Inc. v. Greenmoss Builders, Inc., 472 U.S. 749, 758-59, 105
S. Ct. 2939, 86 L. Ed. 2d 593 (1985). Private communications are not protected by

the TCPA. Whisenhunt, 416 S.W.3d at 700.

      The Whisenhunt court held that the TCPA did not apply to a motion to

dismiss defamation claims based on internal emails that had never been published

in a newspaper, social media, or other public forum. Whisenhunt, 416 S.W.3d at

697-700. The court explained, "Considering the language of the statute as a whole,

the Legislature's statement of intent, and existing law, which was referenced by

Legislature, we conclude that the TCPA does not apply to speech that is only

privately communicated. Only under such an interpretation can both purposes of

the TCPA be served." Id. At 700.

      In the Jardin case, the court addressed a TCP A motion to dismiss based on

purported rights to petition and association invoked by filing of court pleadings.

Jardin, 431 S.W.3d at 768. Rejecting the applicability of the TCPA, the Jardin

                                          10
court stated in dicta that: "Jardin would have us conclude that, simply by filing a

pleading in a lawsuit between private parties, he has invoked the protections of the

TCPA, despite the act's title, purpose, language and context, legislative history,

and the particular meanings of constitutional rights at issue." !d. at 773. The court

concluded that the TCPA's legislative history, purpose, and context instead support

the conclusion that the "exercise of the right of association" as defined in the

statute requires that the communications at issue concern public interest and does

not encompass private communications. See !d. at 770-773.

      Similarly, in Rivers v. Johnson Custodial Home, Inc., No. A-14-CA-484-SS,

2014 WL 4199540 (W.D.Tex. Aug. 22, 2014), the court held communications to

prospective    employers     in   response        to   reference   checks · were   private

communications that were not protected by the TCP A. !d. at              *1-2.   The court

observed that "[t]he Whisenhunt court surveyed the Texas cases involving free

speech claims under the TCP A and concluded all of them involved alleged

statements 'readily available to the public."' !d. at 2. The court therefore held that

"if a person not exercising his right to speak freely in public, the TCP A will not

apply to suits filed against him. "!d.

      These decisions are all consistent with the text and context of the TCP A, as

well as its legislative history. The TCPA defines "exercise of the right of

association" to mean "a communication between individuals who join together to

collectively express, promote, pursue, or defend common interests." TEX. Crv.

                                             11
PRAC. & REM CODE § 27.001(2). The statute defines the "exercise of the right of

free speech" to mean "a communication made in connection with a matter of

public concern." !d. at § 27.001(3). As the Jardin court observed, "[t]he clear

implication from these definitions is that the Legislature intended to protect

communications in the public interest." Jardin, 431 S.W.3d at 772, see also

Whisenhunt, 416 S.W.3d at 697; Cheniere Energy, 449 S.W.3d at 219 (Jennings,

1., concurring).

       This Court has previously held that the text of the TCPA does not limit the

breadth of the rights protected by Chapter 27 to communications directed toward

government. See Combined Law Enforcement Ass 'n of Tex. v. Sheffield, No. 03-13-

00105-CV, 2014 WL 411672 at *2 (Tex. App.-Austin Jan. 31, 2014, pet. filed)

(Stating that the text of TCPA does not limit its scope). The Sheffield case involved

a claim for defamation arising out of a labor dispute which by its very nature

requires publication of a communication. !d. At *6. Other courts that have held the

TCP A extends beyond participation in government still require a public

communication. See, e.g., BBB of Metro Houston, Inc. v. John Moore Servs., Inc.,

441 S.W.3d 345, 353 (Tex. App.-Houston [1st Dist.] 2013, pet. denied) ("TCPA

includes a person's right to communicate reviews or evaluations of services in the

marketplace.").

       The legislative history of the TCP A further confirms that its purpose is to

protect communications analogous to participation in government made publicly,

                                         12
rather than private communications. The legislative sponsor issues a statement of

intent, which includes the following reasoning for enacting the legislation:

      Citizens participation is the heart of our democracy. Whether
      petitioning the government, writing a traditional news article, or
      commenting on the quality of a business, involvement of citizens in
      the exchange of idea[ s] benefits our society.

      The Texas Citizens Participation Act would allow defendants-who are
      sued as a result of exercising their right to free speech or their right to
      petition the government-to file a motion to dismiss the suit. ...

Senate Comm. on State Affairs, Bill Analysis, Tex. H.B. 2973, 82nd Leg., R.S.

(20 11 ). The statement of intent confirms the concept evident from the statute as a

whole: the Legislature intended to protect public communications analogous to

participation in government. The present case involving confidential business

information and trade secrets by its very nature would not and does not involve

public communications.

             2.    THE TCP A DOES NOT PROTECT THE DISCLOSURE OF
                   TRADE SECRETS

      Appellants do not address the application of the TCPA to Ailtocraft's claims

individually, arguing instead that all of Autocraft's claims "center upon

defendants' communications among themselves as they promote and pursue their

common interests in developing and maintaining a successful auto body repair

business." C.R. 21.    Thus by their own admission, this case involves private

communications at best. In a desperate attempt to couch Autocraft' s petition as a

SLAPP suit and in order to fall under the statute's purview, Appellants

                                          13
mischaracterize Autocraft's claims. For example, Appellants assert that in filing

the lawsuit, Autocraft seeks to prevent them from communicating regarding

common business practices. C.R. 18.        A simple review of Plaintiffs Original

Petition establishes that is not the case. C.R. 18-19.

      Without question, Autocraft' s claims are limited to the improper disclosure

and use of its confidential business information and trade secrets. This suit turns on

Damian's misappropriation of trade secrets and the related breach of fiduciary duty

owed to Autocraft that survives termination of employment. As explained by this

Court, "trade secret law is intended to prevent ideas from being directly stolen,

rather than copied, and only applies to the small group of people privy to

confidential information." Garth v. Staktek Corp., 876 S.W.2d 545, 550 (Tex.

App.-Austin 1994, writ dism'd w.o.j.).

      Further, as in this case, trade secret misappropriation cases often involve

breaches of confidence and fiduciary duties. Such cases do not implicate First

Amendment concerns, much less the specific First Amendment concerns protected

by the TCP A. See, e.g. Cohen v. Cowles Media Co., 501 U.S. 663, 668-72

( 1991) (holding that First Amendment protections were not triggered by a private

cause of action for promissory estoppel); Am. Motors Corp. v. Huffstutler, 575
N.E.2d 116, 120 (Ohio 1991) ("Disclosure of confidential information does not

qualify for protection against prior restraint under the First Amendment."); Cherne

Indus. Inc. v. Grounds & Assocs., Inc., 278 N.W.2d 81, 94 (Minn. 1979) (rejecting

                                           14
First Amendment defense in trade secret case because of defendant's breach of

confidential relationship obligation.).

      In rejecting a claim of First Amendment immunity by an employee who has

misappropriated documents in order to provide them to the press, the Fourth

Circuit Court of Appeals stated, "[ t]o permit the thief thus to misuse the

Amendment would be to prostitute the salutary purposes of the First Amendment."

United States v. Morison, 844 F.2d 1057, 1069-70 (4th Cir. 1988); see also, Cherne

Indus., 278 N.W.2d at 94. (noting that an employee "is not entitled to invoke the

First Amendment as a shield to immunize his act of thievery."). Under Appellants'

expansive view of the TCPA, contrary to these precedents, an employee and even a

fiduciary can invoke the First Amendment concerns protected by the TCP A as a

shield to "immunize" tortious conduct so long as the misconduct has some

connection to maintaining and operating a competitive business enterprise.

      Appellants do not contest that trade secrets are protectable property interests

under Texas law. Autocraft has alleged entitlement to protection of its trade secret

and confidential business information relating to its business practices, procedures

and compilation of information which provides it with a competitive advantage in

the marketplace. The Texas Uniform Trade Secrets Act, §§ 134A.001-.008, TEX.

Crv. PRAC. & REM. CODE, provides Autocraft with remedies to protect and preserve

its trade secrets that have been acquired by improper means. See § 134A.003, TEX.

Crv. PRAC. & REM. CODE.

                                          15
      Appellants also do not contest that an employee has a common law duty not

to use confidential or proprietary information acquired during employment

adversely to his employer. Anderson Chern. Co. v. Green, 66 S.W.3d 434, 442

(Tex. App.-Amarillo 2001, no pet.). Thus, while a former employer may use the

general knowledge, skill, and experience acquired during the employment

relationship, he may not utilize confidential information or trade secrets acquired

during the employment relationship. !d. The fact that Defendants did not enter a

non-compete, non-solicitation or confidentiality agreement is irrelevant because a

former employees has a common law duty not to disclose a former employer's

confidential business information. Id.

      Autocraft filed this suit after learning Damian had improperly taken and was

using its trade secret and confidential business information, including its business

processes, practices, forms, payment sheets, and compilations-which have been

carefully crafted and revised over three decades-to gain an unfair advantage in

the market for his new employer, Precision Auto. C.R. 42. Appellants could not,

and did not, meet their burden to prove by a preponderance of the evidence that

Autocraft's lawsuit, much less its misappropriation of trade secrets, unfair

competition and breach of fiduciary duty claims, were filed in response to,

premised upon, or otherwise implicated TCP A-protected communications.

Accordingly, the trial court correctly denied Precision Auto's motion to dismiss.



                                         16
      B.    EVEN IF THE TCPA WERE OTHERWISE APPLICABLE TO
            AUTOCRAFT'S TORT CLAIMS, THE COMMERCIAL SPEECH
            EXCEPTION IN§ 27.010(b) PREVENTS DISMISSAL.

      At the heart of Appellants' argument that the TCP A applies to Auto craft's

suit against them is their apparent view that the statute applies in numerous cases

having nothing to do with its underlying purpose of protecting Texans'

constitutional rights to "petition, speak freely, and otherwise participate in

government to the maximum extent permitted by law." To that end, Appellants

urge that the Court conclude the TCPA shields all of their actions complained of

by Autocraft because their conduct is in some way relates to their development and

maintenance of a competitive auto repair business, which entails the exercise of the

right of association and the right of free speech. Section 27.01 O(b) of the TCP A

provides:

      [The TCPA] does not apply to a legal action brought against a person
      primarily engaged in the business of selling or leasing goods or
      services, if the statement or conduct arises out of the sale or lease of
      goods, services, or an insurance product, insurance services, or a
      commercial transaction in which the intended audience is an actual or
      potential buyer or customer.

§ 27.010(b), TEX. CIV. PRAC. &      REM.   CODE. This statutory exemption precludes

any application of the anti -SLAPP statute here because Appellants, by their own

admission, are engaged in the business of selling services, and their alleged

exercise of their rights of free speech and free association on which their motion to

dismiss was predicated,   ari~e   out of "their common interests in developing and


                                           17
maintaining a successful auto body repair business." C.R. 21.            Remarkably,

Appellants contend that if Autocraft is successful in its suit, they would be

prevented from "communicating regarding business procedures that are commonly

employed in the automobile body repair shop industry." Appellants' Brief at 11.

This argument defies logic.

       Thus, even if Auto craft's claim could somehow implicate the TCPA, the

commercial speech exception in section 27. 0 1O(b) prevents dismissal of the claims

against Appellants.

III.   EVEN ASSUMING THE TCPA APPLIES TO APPELLEE'S CLAIMS,
       AUTOCRAFT MET ITS BURDEN OF PROOF TO PREVENT
       DISMISSAL OF ITS CLAIMS.

       Because the trial court found that Appellants did not meet their burden of

proof to show that Autocraft's action is "based on, relates to, or is in response to"

their exercise of the right to free speech and right of association, it did not need to

address whether Autocraft established a prima facie case for each element of the

claim in question. In determining whether a non-movant carries the burden, the

trial court shall consider both the pleadings and evidence in the light most

favorable to the non-movant. See TEX. Crv. PRAC. & REM. CODE § 27.006; and

Schimmel v. McGregor, 438 S.W.3d 847, 855-56 (Tex. App.-Houston [1st Dist.]

2014, pet. filed). Auto craft did establish a prima facie case for misappropriation of

trade secrets, unfair competition and breach of fiduciary duty.



                                          18
      Texas courts have long held that a "prima facie case" is a minimum quantity

of evidence. "Prima facie evidence is merely that which suffices for proof of a

particular fact until contradicted and overcome by other evidence." Dodson v.

Watson, 220 S.W. 771, 772 (Tex. 1920). The term has also been used to mean that

the proponent has produced sufficient evidence to go to the trier of fact on the

issue. Coward v. Gateway Nat'l Bank, 525 S.W.2d 857, 859 (Tex. 1975).

      As expressed in more recent decisions, a "prima facie case" requires a

"minimum quantity of evidence necessary to support a rational inference that the

allegations of fact is true." Rodriguez v. Printone Color Corp., 982 S.W.2d 69, 72

(Tex. App.-Houston [1st Dist.] 1998, pet. denied); Rosales   V.   H.E. Butt Grocery

Co., 905 S.W.2d 745, 748 (Tex. App.-San Antonio 1995, writ denied).

      The Legislature is presumed to know and act with reference to the common

law. Haygood v. De Escabedo, 356 S.W.3d 390,403 (Tex. 2011); and TEX. Gov'T

CODE § 311.011 (b). Thus, the courts of appeals have adopted this well-understood

definition of the "prima facie case" for application in the TCPA context. See, e.g.

Schimmel, 438 S.W.3d at 855 (citing Robinson, 409 S.W.3d at 688); James v.

Calkins, 446 S.W.3d 135, 147 (Tex. App.-Houston [1st Dist.] 2014, pet filed.).

      Indeed it is an elementary principle of Texas law that any ultimate fact may

be proved by circumstantial evidence. Russell v. Russell, 865 S.W.2d 929, 933 n.2

(Tex. 1993); Prudential Ins. Co. v. Krayer, 366 S.W.2d 779, 780 (Tex. 1963)

(holding that any ultimate fact may be conclusively shown by wholly

                                        19
circumstantial evidence). There is nothing in the TCPA to suggest that the

Legislature meant, by the use of the phrase "clear and specific evidence," to sub

silentio preclude the use of circumstantial evidence and inference. To the contrary,

by incorporating the use of the "prima facie case" as the standard that a non-

movant must satisfy to preserve its claims, the Legislature has expressly authorized

the use of such evidence and inference as the accepted definition acknowledges

that reasonable inference may suffice-indeed, may be necessary-to prove the

elements of a claim. See Lammons Gasket Co. v. Flexitallic LP, 9 F. Supp. 3d 709,

712 (S.D. Tex. 2014) (noting in a TCPA case that proof of motive "must

necessarily, at this early stage of the proceeding, be circumstantial").

      A trade secret misappropriation under Texas law requires ( 1) the existence

of a trade secret, (2) a breach of a confidential relationship, (3) use of the trade

secret, and (4) damages. Trilogy Software v. Callidus Software, Inc., 143 S.W.3d
452, 463 (Tex. App.-Austin 2004, pet. denied). Proof of trade secret

misappropriation often depends on circumstantial evidence. Southwestern Energy

Prod. Co. v. Berry-Helfand, 411 S.W.3d 581, 598 (Tex. App.-Texarkana 2013,

pet. filed). Under§ 134A.002, TEX. CIV. PRAC. & REM. CODE, a misappropriation

means acquisition of a trade secret of another by a person who knows or has reason

to know that the trade secret was acquired by improper means.

      The law of unfair competition is an umbrella for all statutory and

nonstatutory causes of action arising out of business conduct which is contrary to

                                          20
honest practice in industrial or commercial matters. United States Sporting Prods.

V. Johnny Stewart Game Calls, 865 S.W.2d 214, 217 (Tex. App.-Waco 1993,

writ denied.). Within the broad scope of unfair competition are the independent

causes of action such as trade secret misappropriation. !d.

       Damages in a trade secret case can take a variety of forms. The methods

used to calculate damages include the value of plaintiffs lost profit; the

defendant's actual profits from use of the trade secrets; the value a reasonably

prudent investor would have paid for the trade secret; development costs the

defendant avoided by the misappropriation; and a reasonable royalty. See Berry-

Helfand, 411 S.W.3d at 609. Courts adjust the measure of damages to accord with

the commercial setting of the injury, the likely future consequences of the

misappropriation, and the nature and extent of the defendant's use of the trade

secret. !d.

       Texas courts have long recognized that entrustment of trade secrets gives

rise to a fiduciary relationship in an employer-employee relationship. See In re

Associated Indep. Marketers Inc. of Am., Case No. 92-4941, 1993 U.S. App.

LEXIS 41111 at *9 (5th Cir. May 10, 1993). A breach of fiduciary duty exists

when a party uses confidential information adversely to the disclosing party. See

Hyde Corp. v. Huffines, 158 Tex. 566, 314 S.W.2d 763, 770, 772 (Tex. 1958). A

former employee has a duty not to disclose a former employer's confidential



                                         21
business information. Anderson Chern. Co. v. Green, 66 S.W.3d 434, 442 (Tex.

App.-Amarillo 2001, no pet.).

      A trade secret is any formula, pattern, device, or compilation of information

which is used in one's business and presents an opportunity to obtain the advantage

over competitors who do not know or use it. Computer Assoc. Inti., Inc. v. Altai,

Inc., 918 S.W.2d 453,455 (Tex. 1996). In addition, a procedure or device may be

based on a previously existing idea in the industry, and still be entitled to

protection so long as the procedure or device is not generally known. See K&G

Oil Tool & Serv. Co. v. G&C Fishing Tool Serv., 158 Tex. 594, 314 S.W.2d 782,

785 (Tex. 1958).

      Autocraft has alleged entitlement to protection of its trade secret and

confidential business information relating to its business practices, procedures and

compilation of information which provides it with a competitive advantage in the

marketplace. C.R. 41-43. Borek testified that Damian and/or Garcia took a copy of

Autocraft's proprietary compilation of technical service bulletins with them to

Precision Auto when they left Autocraft to join Precision Auto. C.R. 42. Borek

also testified that Precision Auto is using Autocraft's proprietary forms and

documents which he considers a trade secret. C.R. 42.

      Appellants also do not contest that an employee has a common law duty not

to use confidential or proprietary information acquired during employment

adversely to his employer. Anderson Chern., 66 S.W.3d at 442. Thus, while a

                                        22
former employer may use the general knowledge, skill, and experience acquired

during the employment relationship, he may not utilize confidential information or

trade secrets acquired during the employment relationship. Id. Autocraft filed this

suit after learning Damian had improperly taken and was using its trade secret and

confidential business information, including its business processes, practices,

forms, payment sheets, and compilations-which have been carefully crafted and

revised over three decades-to gain an unfair advantage in the market for his new

employer, Precision Auto. C.R. 42. The fact that Defendants did not enter a non-

compete, non-solicitation or confidentiality agreement is irrelevant because a

former employees has a common law duty not to disclose a former employer's

confidential business information. Id.

      While the Technical Service Bulletins may be available online, Autocraft

spent substantial time and money searching through the tens of thousands of

available bulletins and purchasing, compiling and organizing the Technical Service

Bulletins relevant to its business. C.R. 41-42. Appellants could have done the

same, but instead chose not to expend the time and money to create a similar

compilation, choosing instead to simply take Autocraft's compilation and other

proprietary information. Furthermore, it is alleged that Appellants have improperly

used Autocraft's confidential information, including employee salary information,

to recruit and solicit more Autocraft employees to join Precision Auto, and this

tactic of recruitment is not permitted. C.R. 42-43.

                                         23
      To the extent Appellants object to the evidence submitted to the trial court at

the hearing, Appellants waived their objections having failed to secure a ruling on

their objections. On January 22, 2015, Appellants presented their objections to the

Affidavit of John Borek attached to Plaintiffs Response to Defendants' Motion to

Dismiss Pursuant to Chapter 27 of the Texas Civil Practice and Remedies Code, at

the time of the hearing. C.R. 53-59. At the conclusion of the hearing, the Court

took Appellants' motion under advisement

      On January 23, 2015, the Court signed and entered its Order Denying

Defendants' Motion to Dismiss Pursuant to Chapter 27 of the Texas Civil Practice

and Remedies Code. C.R. 49. On January 28, 2015, Appellants filed their Notice

to Appeal, appealing the Court's order denying their motion to dismiss. C.R. 50-

51.

      Appellants did not secure a ruling on their objections prior to filing their

notice of appeal, which, under TEX. Crv. PRAC. & REM. CODE § 51.0 14(b), stayed

all proceedings in the trial court pending resolution of the appeal. Accordingly,

Appellants' objections are waived. See, e.g., Rodriguez v. Wal-Mart Stores, Inc.,

52 S.W.3d 814, 823 (Tex. App.-San Antonio 2001) (objections waived by failing

to obtain a ruling), rev 'din part on other grounds, 92 S.W.3d 502 (Tex. 2002); see

also Cain v. Rust Indus. Cleaning Servs., Inc., 969 S.W.2d 464, 466 (Tex. App.-

Texarkana 1998, pet. denied) (error waived where reporter's record only reflected

trial court's intent to rule at a later date but record did not contain a specific ruling

                                           24
on objection). Thus, Autocraft's submission of both direct and circumstantial

evidence establishing a prima facie case for each element of its claims against

Appellants precludes dismissal under the TCP A.

                                       PRAYER

      Appellee, Autocraft Bodywerks, Inc., requests that the Court affirm the trial

court's denial of Appellants' motion to dismiss under Chapter 27 of the Texas

Civil Practices & Remedies Code.          Autocraft further requests . such other and

further relief to which it may be justly entitled.

                                         Respectfully submitted,

                                         By: Is/ James G. Ruiz
                                          James G. Ruiz
                                          State Bar No. 17385860
                                          jruiz@winstead.com
                                          Jacylyn G. Austein
                                          State Bar No. 24069760
                                          j austein@winstead. com
                                          WINSTEAD PC
                                          401 Congress A venue, Suite 2100
                                          Austin, Texas 78701
                                          (512) 370-2800
                                          (512) 370-2850 (Fax)

                                           ATTORNEYS FOR APPELLEE
                                           AUTOCRAFT BODYWERKS, INC.




                                           25
                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing Brief of Appellee was
forwarded via electronic service to the following on the 20th day of April, 2015:

       Rick Harrison
       Sam King
       Dale L. Roberts
       FRITZ, BYRNE, HEAD & HARRISON,    PLLC
       98 San Jacinto Boulevard, Suite 2010
       Austin, Texas 78701

                                            Is/ James G. Ruiz
                                         James G. Ruiz




                                        26
                      CERTIFICATE OF COMPLIANCE

       I certify that the word count for this filing, excluding portions of the brief
that need not be counted under Rule 9.4(i)(l), is 5,429 according to the Microsoft
Word 2010 word count feature, in compliance with the 15,000 word limit set for
merits briefing by Rule 9.4(i)(2)(B).


                                             Is/ James G. Ruiz
                                          James G. Ruiz




                                         27
782076v.l 57457-1
                              NO. 03-15-00064-CV


                  IN THE COURT OF APPEALS FOR THE
                       THIRD DISTRICT OF TEXAS
                          AT AUSTIN, TEXAS


     ELITE AUTO BODY LLC d/b/a PRECISION AUTO BODY, REY R.
          HERNANDEZ, YESICA DIAZ, AND DAVID DAMIAN,
                           Appellants

                                        v.
                     AUTOCRAFT BODYWERKS, INC.
                              Appellee


      ON APPEAL FROM THE 345th JUDICIAL DISTRICT COURT
                   TRAVIS COUNTY, TEXAS
            TRIAL COURT CAUSE NO. D-1-GN-14-004535
           HONORABLE TIM SULAK, PRESIDING JUDGE


                   APPENDIX TO BRIEF OF APPELLEE


A.    Order Denying Defendants' Motion to Dismiss Pursuant to Chapter 2 7 of the
      Texas Civil Practice and Remedies Code

B.    Plaintiffs Original Petition and Application for Injunctive Relief




                                        28
APPENDIX A
                                                                            Filed In The District Court

                                                                          on 0.f   p,rWt,;,•'f-8•-
                                                                                                 '·~DI~-:
                                                                          at                I~ lrM.
                                 CAUSE NO. D-1-GN-14-004535                Velva L~ Price, Dletrict Clerk
AUTOCRAFT BODYWERKS, INC.,                         §                  IN THE DISTRICT COURT
                                                   §
        Plaintiff,                                 §
                                                   §
vs.                                                §
                                                   §
ELITE AUTO BODY LLC,                               §
dba PRECISION AUTO BODY,                           §
REY R. HERNANDEZ,                                  §                  TRAVIS COUNTY, TEXAS
VESICA DIAZ, and                                   §
DAVID DAMIAN,                                      §
                                                   §
        Defendants,                                §
                                                   §
vs.                                                §
                                                   §
JOHN BOREK,                                        §
                                                   §
        Third-Party Defendant.                     §                  345th JUDICIAL DISTRICT

      ORDER DENYING DEFENDANTS' MOTION TO DISMISS PURSUANT TO
      CHAPTER 27 OF THE TEXAS CIVIL PRACTICE AND REMEDIES CODE

        On the 22nd day of January, 2015, the Court heard Defendants' Motion to Dismiss

Pursuant to Chapter 27 of the Texas Civil Practice and Remedies Code (the "Motion"). After

considering the pleadings, affidavits, and legal arguments, tRe Ceart    f~ thaot Cha:Pter 27 of the~~
'Fexas ·civil Ptactlce and Itemedies Code is inapplicable te this !mt. It is therefore,               ','Z-~ \
        ORDERED that the Motion is hereby DENIED in all respects.



Signed this 2.!>'dayofJanuary2015.
APPENDIXB
                                                                            10/29/2014 4:16:00 PM
                                                                                   Amalia Rodriguez-Mendoza
                                                                                                 District Clerk
                                                                                                 Travis County
                              CAUSE NO. D-1-GN-14-004535                                      D-1-GN-14-004535

AUTOCRAFT BODYWERKS, INC.,                           §                IN THE DISTRICT COURT
                                                     §
        Plaintiff.                                   §
                                                     §
vs.                                                  §
                                                     §
ELITE AUTO BODY LLC,                                 §                TRAVIS COUNTY,       TE~XAS
dba PRECISION AUTO BODY,                             §
REY R. HERNANDEZ,                                    §
VESICA DTAZ, and                                     §
DAVID DAMIAN,                                        §
                                                     §
        Defendants.                                  §           _ 5_th_ JUDICIAL DISTRICT
                                                               _34

                             PLAINTIFF'S ORIGINAL PETITION
                         AND APPLICATION FOR INJUNCTIVE RELIEF

        Plaintiff Autocraft Bodywerks, Inc. ("Autocra:ft"), a Texas corporation, complains of

Defendants Elite Auto Body LLC, dba Precision Auto Body ("Elite Auto"), Rey R. Hernandez

("Hernandez"), Yesica Diaz ("Diaz"), and David Damian ("Damian"), as follows:

                                                    I.

                                          DISCOVERY PLAN

        1.         This case shall be governed by Discovery Control Plan Level 2 of Texas Rule of

Civil Procedure 190.

                                                    II.

                                               PARTIES

        2.         Plaintiff Autocraft is a Texas corporation having its principal place of business in

Austin, Travis County, Texas.

        3.         Defendant Elite Auto is a Texas corporation having its principal place of business

in Travis County, Texas, and may be served with process through its registered agent, Rey R.

Hernandez, 2801 Lyons Road, Austin, Texas 78702.


PLAINTIFF'S ORIGINAL PETITION AND APPLICATION FOR INJUNCTIVE RELIEF                              Page 1

762582v.l    57457~]
         4.      Defendant Hernandez is an individual who resides in Hays County, Texas, and

may be served with process at 1261 Cherrywood, Kyle, Texas 78640, or anywhere within the

state he can be found.

         5.      Defendant Diaz is an individual who resides in Hays County, Texas, and may be

served with process at 1261 Cherrywood, Kyle, Texas 78640, or anywhere within the state she

can be found.

        6.       Defendant Damian is an individual who resides in Travis County, Texas, and may

be served with process at 11303 Stonny Ridge Road, Austin, Texas 78739, or anywhere within

the state he can be found.

                                                  III.

                                   JURISDICTION AND VENUE

        7.       This Court has personal jurisdiction over the parties to this case, as well as subject

matter jurisdiction over the claims asserted herein pursuant to Art. 5, § 8 of the TEXAS

CONSTITUTION, in that Defendants are residents of the State of Texas, and the amount in

controversy exceeds the minimum jurisdictional limits of this Court.

        8.      Venue is proper in Travis County pursuant to TEX. CIV. PRAc. & REM. CoDE,

§ 15.002(a)(l) in that the events surrounding Plaintiff's claims occurred in Travis County, Texas.

                                                  IV.

                                                FACTS

        9.      Autocraft is an auto-repair shop that offers full-service, high-end collision

restoration to a11 makes and models of vehicles, and has been operating its business in Austin,

Texas since 1984. Autocraft owes much of its success and value to the expertise it has gathered

from over thirty-years of experience in the auto-repair industry. Over the past three decades, it




PLAINTIFF'S ORIGINAL PETITION AND APPLTCA TJON FOR lNJUNCTJVE RELIEF                             Page2

762582v.l 57457-1
has compiled an extensive record of Technical Service Bulletins ("TSBs") and developed an

intricate system to improve operations.

        10.     On or around March 7, 2008, Autocraft hired Hernandez as a production manager.

Less than a year later, Hernandez quit without giving any notice. In fact, one day, he just stopped

showing up. Hernandez opened his own auto-repair shop at 2801 Lyons Road. A couple of

Autocraft employees left with Hernandez. The Certificate of Ownership for the unincorporated

business was filed on February 11, 2009, under the business name "Precision Auto Body." Diaz

is listed on the Certificate of Ownership as the full owner of the property. On March 12, 2014,

Hernandez incorporated the business by forming the limited liabilitY company Elite~ however, he

kept Precision Auto Body as the assumed name.

        11.     On or around March 14, 2014, Damian, a production manager who had been with

Autocraft for six years, quit and joined Elite. About two months later, Autocraft's·office manager

of nine years, Joyce Garcia ("Garcia"), left without giving notice to join Elite ..

        12.     Damian and Garcia held positions of trust and confidence with Autocraft and

received and had access to proprietary and confidential information and trade secrets that

Autocraft had developed for over thirty years through the extensive use of its time, labor, skill

and resources. For example, Autocraft provided Damian and/or Garcia with access to the

following during their employments:

        a.      Personnel information on employees, including salary information;

        b.      Financial information, including profit and loss statemep.ts;·

        c.      Proprietary compilation of TSBs; and

        d.      Proprietary client forms, such as payment sheets and vehicle· check lists.




PLAINTIFF'S ORIGINAL PETITION AND APPLICATION FOR INJUNCTIVE RELIEF                          Page 3

762582v.l 57457-1
        13.     Upon info1111ation and belief, Damian and/or Garcia provided Elite with most, if

not a11, of the above-mentioned confidential, proprietary and trade secret information.

Defendants have been using Autocraft's confidential, proprietary, and trade secret information to

obtain an unfair competitive advantage in the marketplace for their own persomil gain, and to the

detriment of Autocraft. Furthennore, upon infonnation and belief, Elite is usi.ng Autocraft's

confidential information, including employee salary information, to convince more employees to

leave Autocraft and join Elite. Of the eight employees at Elite, six are from Autocraft.

        14.     As a result of the above-described conduct by Defendants, Autocraft has been

injured and continues to be injured and damaged. Autocraft's injuries and damages include, but

are not limited to, the potential loss of clients and revenue and the misappropriation and unfair

use of Autocraft's trade secrets and confidential and proprietary information.

                                                  v.
                                      CLAIMS FOR RELIEF

                                               COUNTl

                                APPLICATION FOR INJUNCTIVE RELIEF

        15.     The paragraphs above are realleged and incorporated herein by reference as if set

forth in this Count.

        16.     Plaintiff will suffer immediate and irreparable injury, loss, ·or damage if:

Defendants, and all others acting in concert with them, are not immediately enjoined from

disclosing or using Autocraft's confidential and proprietary information and trade secrets,

including but not limited to, for purposes of competing with Autocraft and contacting and

soliciting Autocraft's employees to join Elite. Therefore, Autocraft seeks temporary and

permanent injunctive reliefi preventing Defendants from continuing to use its confidential,

proprietary and trade secret infonnation to which they have no right to use or possess.

PLAINTIFF'S ORIGINAL PETITION AND APPLICATION FOR INJUNCTIVE RELIEF                        Page4

762582v.l 57457-1
         17.     The relief requested is necessary to prevent any further iri-eparable injury to

Autocraft prior to a trial on the merits in this case. If Autocraft is successful on the merits at

trial, which is likely, the opportunity to recover damages at the conclusion of the case will not

remedy the harm to it resulting from Defendants' wrongful conduct that will or might continue

during the progress of this litigation) and Autocraft will have no adequate remedy at law unless

the Court grants injunctive relief as prayed for herein as the loss of trade secrets and potential

loss of clients will be difficult to completely calculate.

         18.    Following a trial on the merits, the Court should enter a permanent injunction,

continuing in effect the injunctive relief described above.

                                               COUNT2

                       MISAPPROPRIATION OF TRADE SECRETS AND VIOLATION OF
                       CHAPTER 134A OF THE CIVIL PRACTICE & REMEDIES CODE

         19.    The paragraphs above are realleged and incorporated herein by reference as if set

forth in this Count.

        20.     The confidential, proprietary, and trade secret information of Autocraft described

above is protected information under Texas law because it is a compilation of information that

Autocraft uses in its business, which gives Autocraft an opportunity to obtain an advantage over

competitors who do not own or possess the information.

        21.     Autocraft owns this confidential, proprietary, and trade secret information, and

Defendants are improperly using it for their own personal gain and to the detriment of Autocraft,

and they are conspiring with each other to engage in this wrongful conduct.

        22.     As a result of Defendants' misappropriation of Autocraft's confidential and

proprietary infonnation, and trade secrets, Autocraft has suffered and will continue to suffer

damages in excess of the minimum jurisdictional limits of this Court.


PLAINTIFF'S ORIGTNAL PETITION AND APPLICATION FOR INJUNCTIVE RELIEF                         Page 5

762582v.l 57457·1
                                               COUNT3

                                         UNFAIR COMPETITION

        23.       The paragraphs above are realleged and incorporated herein by reference as if set

forth in this Count.

        24.       The Defendants' conduct described above constitutes unfair competition under

Texas common law, and the Defendants' unfair competition has proximately caused Autocraft

irreparable hann.

        25.       As a result of; this unfair competition, Autocraft has suffered and will continue to

suffer damages in excess of the minimum jurisdictional limits of this Court.

                                               CoUNT4

                                     BREACH OF FIDUCJARY DUTY

        26.       The paragraphs above are realleged and incorporated herein by reference as if set

forth in this Count.

        2 7.      As an employee of Autocraft, Damian owed certain fiduciary duties, including a

duty of loyalty and utmost good faith and the duty not to misuse the confidential information of

Autocraft. Certain fiduciary duties, including the duty not to disclose or misuse Autocraft's

confidential, proprietary and trade secret infonnation, continue after the termination of

employment.

        28.       Damian breached his fiduciary duties by undertaking actions to harm Autocraft's

business, including (a) assisting Hernandez and Diaz in unfairly competing. with Autocraft;

(b) assisting Hernandez and Diaz with their efforts to hire away . Autocraft employees;

(c) misappropriating Au toe raft's confidential and proprietary information,. trade secrets and

valuable work; (d) inducing or otherwise assisting Garcia and other former employees to




PLAINTIFF'S ORIGINAL PETITION AND APPLICATION FOR INJUNCTIVE RELIEF                             Page 6

762582v.l   57457~1
misappropriate Autocraft's confidential and proprietary information, trade secrets and valuable

work product; and (e) failing to act in the best interests of Auto craft.

        29.       As a result of Damian's breach, Autocraft has suffered and will continue to suffer

damages in excess of the minimum jurisdictional limits of this Court.

                                               CoUNTS

                 VICARIOUS AND PARTICIPATORY LIABILITY OF HERNANDEZ AND DIAZ

        30.       The paragraphs above are realleged and incorporated herein by reference as if set

forth in this Count.

        31.       Hernandez and Diaz are individually and jointly liable in damages to Autocraft

for the wrongful acts committed by Damian and other former Autocraft employees because

(a) they assisted and encouraged the wrongful acts [See RESTATEMENT (SECOND) OF TORTS

§ 876(b)]; and (b) they assisted and participated in the wrongful acts [See REsTATEMENT

(SECOND) OF TORTS§ 876(c)].

        32.       Due to its vicarious and participatory liability, Hernandez and Diaz are also

subject to and bound by all relief sought by Autocraft.

                                               COUNT6

                                          CIVIL CONSPlRACY

        33.       The paragraphs above are realleged and incorporated herein by reference as if set

forth in this Count.

        34.       Hernandez and Diaz were active participants in Damian's and other fanner

employees' breach of their fiduciary duties and misappropriation of proprietary information and

trade secrets.




PLAINTIFF'S 0RTGJNAL PETITION AND APPLICATION FOR INJUNCTIVE RELIEF                           Page 7

762582v.t   57457~1
        35.     Defendants entered into a conspiracy to accomplish an unlawful purpose or to

accomplish a lawful purpose by unlawful means. Defendants' conspiracy proximately caused

Autocraft significant actual damages and as a result, each is liable for the actions of the other.

        36.     In furtherance of the conspiracy, Defendants and others within the conspiracy

committed one or more unlawful acts or otheiWise lawful acts for unlawful purposes, including,

but not limited to, unlawfully misappropriating Autocraft's proprietary information and trade

secrets for their own gain and to the detriment of Autocraft, and breaching and causing others to

breach their fiduciary duties to Autocraft.

        37.     As a result, Autocraft has suffered and will continue to suffer damages in excess

of the minimum jurisdictional limits of this Court

                                               COUNT7

                                       EXEMPLARY DAMAGES

        38.     The paragraphs above are realleged and incorporated herein by ~eference as if set

forth in this Count.

        39.     The Defendants' tortious conduct was carried out intentionally and with conscious

disregard of Autocraft's rights, thereby warranting the imposition of exemplary damages in

accordance with Chapter 41, TEX. Crv. PRAC. & REM. CODE.

                                                  VI.

                                 REQUEST FOR DISCLOSURE

        40.     Under Texas Rule ofi Civil Procedure 194, Autocraft req~ests that Defendants

disclose, within fifty (50) days of the service of this request, the infonnation or material

described in Rule   194.2.




PLAINTTFF'S ORTGTNAL PETTTTON AND APPLICATION FOR INJUNCTIVE RELIEF                              Page 8

762582v.l 57457-1
                                                  VII.

                                      RULE47STATEMENT
         41.     Per Texas Rule of Civil Procedure 47, Autocraft states that it seeks monetary

relief of $100,000 or less, and non-monetary relief.

                                                 VIII.

                                   CONDITIONS PRECEDENT

        42.     Per Texas Rule of Civil Procedure 54, all conditions precedent have occurred,

have been performed, have been waived, or have otherwise been satisfied or excused.

                                                  IX.

                                               PRAYER

        WHEREFORE, Autocraft requests the following relief:

       . a.     Enter a judgment for actual damages, exemplary damages, costs of litigation,
                including reasonable and necessary attorney's fees, prejudgment and post
                judgment interest at the maximum rate allowed by law, and costs of court as
                prayed herein;

        b.      Enter temporary and permanent injunctive relief as requested herein;

        c.      Grant Plaintiff all other and further relief to which Plaintiff may show itself to be
                justly entitled.

                                                Respectfully submitted,

                                                WINSTEAD P.C.
                                                40 1 Congress Avenue, Suite ·21 00
                                                Austin, Texas 78701
                                                (512) 370-2818
                                                (512) 3 70-2850 (Fax)

                                                By:      Is/ James G. Ruiz
                                                      James G. Ruiz
                                                      State Bar No. 17385860
                                                      jruiz@winstead.com

                                                ATTORNEYS FOR PLAINTIFF



PLAINTIFF'S ORIGINAL PETITT ON AND APPLICATION FOR INJUNCTIVE RELIEF                           Page 9

762582v.l 57457-1
                                                                      CIVIL CASE lNFORMATION SHEET
                                                                  0-1-GN-14-004535                                                                                                              345th
            CAUSE NUMBER (mR CLERK USE O N L Y ) : - - - - - - - - - - - - - COURT (FOR CLERK USE O N L Y ) : - - - - - - - - - -

                                                                                               STYLED Autocraft Bodywerks, Inc. vs. Elite Auto                                                  Body LLC Et AI.
                                      ('=.g., John Smith v. All American lnsurilllce Co; In r'= Mary Ann~ln the Matt'=T of the Estate of George Jackson)

 A civil case information sheet must be completed and submitted when an original petition or application is filed to initiate a new· civil, family law, probate, or mental
 health case or when a post-judgment petition for modification or. motion for enforcement is filed in a family law case. The information should be the best available at
      . offil'
 the tune    1 mg.

 1. Contact lrifor:m'~tion for P.el"SOII compl!!tl~ case·lnfol'matlon sheet:                      'Names ofparti~J.. ·case: .                    ,.,                            : Pers·on or entity compl~tlng shee~ Is:
                                                                                                                                                                                    Attoniey for Plaintiff/Petitioner
 Name:                                             Email·                                         Plaintiff(s)/Petitioner(s):                                                 i ~ ':ProSe Plaintiff/Petitioner
 James G. Ruiz                                    jruiz@winstead.com
 --                                                                                               Autocraft Bodywerks, Inc.
                                                                                                                                                                              : ill ifitle IV-D Agency

 Address:                                         Telephone:
                                                                                                  --
                                                                                                                                                                                    Other:
                                                                                                                                                                                                --
 401 Congress, 21 st F1 oor                       ill.n 370-2818                                  --                                                                          Additional Parties in Child Support Case:
 City/State/Zip:                                  Fax:                                            Defendant(srespondent(s ):
 Austin, TX 7870 I                                ill..ll3 70-2850                                Elite Auto ody LLC                                                          Custodial Parent:
                                                                                                  Rey R. Hernandez
                                                                                                  Yesica Diaz                                                                 Non-Custodial Parent:
 Signature:                                       State Bar No:
                                                  17385860                                        David Damian                                                                --
                                                                                                                                                                              Presumed Father:
 Is/ James R. Ruiz
                                                                                                  [Attach additional   p~~ge   as necessiii'Y lo list all parties]            --
 2. Indicate case-type, or lde~tlfy tbe ntost important issueln the C!ISC (select only 1):
                                                 Civil                                                                                                           Family Law
                                                                                                                                                                            Post-judgment Actions
           Contract                               lo:iory or Dama~te                     Real Property                                     Marriage Relatlonshljl_        · . (non-Title JV.D)
 Debt/Con.N-act                         ~Assault/Battery                            &Eminent Domain/                                      ~~nnulment
    ~on•um"IOTPA                        t;llconstruction                              Condemnation                                          Declare Marriage Void                                Etreem'"t
                                                                                                                                                                               odification-custody

                                                                                    .~moon
       ebt/Contract                     llnefamation                                                                                      Divorce                              od ificatio~Other
          raud!Misrepresentation                                                      < uiet Title                                                                            ..·. ·Tide w.~p                            ,.
                                         Mm-~
                                                                                                                                            t:ith Children             ..
   ·      ther Debt/Contract:               · Accounting                            ' . frrespass to Try Title                              ..... o Children                iEnforcement/Modification
        --
 Foreclosure
                                           ' egal                                   ;_ bther Property:                                                                     . Paternity

   ~~me Equity-Expedited
                                          · ·Medical
                                          . · Other Professional
                                                                                             --                                                                             !Reciprocals (UIFSA)
                                                                                                                                                                        ·. ,[support Order
           ther Foreclosure                . Liability: _ _
 ..J~r~nchise                                                                                 Rebltef):to·CI'ihilnaT. · ·                     ·','
                                        t,oto; Vehicle Accident                                                                          · .;, . · Ott!'e(Fa~ily L8w                             : i:'~rent~·child Rel.iltlonshlp
                                                                                               :M-atters
  .... Insurance                             rem1ses ·
   ~andlord/Tenant                      Product Liability                           ' "'lE~punction                                        li.J.Enforce Foreign                                  ~!{_Adoption/Adoption with
                                                                                                                                                                                                    Termination

                                                                                                                                            I'""'
                                                                                             ~udgment Nisi                                        Judgment
                                           ~sbestos/Silica
                                                                                    i
 :" [Non-Competition
                                                                                                                                                                                                 ~hild Protection
                                                                                    .,
     Partnership                           ' Other Product Liability                         !Non-Disclosure
                                                                                                                                                arne Change       ·
 ,., Other Contract:                         List Product:                          > ~eizure/Forfeiture                                                            eo''"'                             hild Support

    --
                                         f!'Other Injury or Damage:
                                                                                    I!Jwrit of Habeas Corpus-
                                                                                       Pre-indictment
                                                                                    ]lother: _ _
                                                                                                                                              !Protective Order
                                                                                                                                                emoval ofDisab1ht1es
                                                                                                                                              of Minority
                                                                                                                                                                                                 I""""Y  "v;,na,;,
                                                                                                                                                                                                    '""'"'\ Porent;ng
                                                                                                                                                                                                    Grandparent Access
                                                  --                                                                                        Bother: _ _ .                                             aternity/Parentage
            Errrpioy'n\eiU , .                                             ·'Other Civ.ii:                                                                                                          . ermination of Parental
                                          'filAdministrative Appeal                      .!l-awyer Discipline                                                                                        Rights
 lr"dml"'"''
    etaliation                            l.iAntitrust/Unfair                           ·Perpetuate Testimony                                                                                     Rother Parent-Child:
    ermination .                               Competition                           · l :Securities/Stock                                                                                           --
 &workers' Compensation                   IJ·code Violations                          ,. Tortious Interference
 !mother Employment:                      ~Foreign Judgment                              'bther:
                                                                                                    --
    --                                        Intellectual Property

                 ·Tal.           ..                                                                        Probate & Mental Health
                                          Probate/Willsllntestate Administration                                           Guardianship-Adult
  ioxApp";,"                                                                                                               ()uardianship-Minor
    Tax Delinquency
       Other.Tax
                                             l""'d'"t
                                             i.
                                                        Admini'"'"'"
                                               ndependent Administration
                                                  ';                                                                       Mental Health
                                             i _"!Other Estate Proceedings                                           ..... Pfher: _ _

 3, lpdl~&n; proceif~re.~r·temedy, :jf applicab1~:(~ ~el(ct,:,ore thrrn, 1): .                                   .....                 ·'              ..   '   ...·.    .... ...        ·' .-...
   ~Appeal from Municipal or Justice Court              :I'IDeclaratory Judgment                                                                                        Prejudgment Remedy
       ~rbitration-related                                           i~:!Gamishment                                                                                     Protective Order
  ~Attachment                                                        "ci  nterpleader                                                                                   Receiver
       Bill ofReview                                                    tt-icense                                                                                       Sequestration·
       Certiorari                                                       !Mandamus                                                                                       rTemporary Restraining Order/Injunction
       Class Action                                                    .!Post-judgment                                                                           ···~umover
                                                                                                                                                                                ·•.   ·'
. 4.-.J~dic~j~ da.ma2e8.so'ne:hHd1.1 no( select, lflt'is afainily)irw ca.r~):' ·               ., ..
                                                                                                           ··,    ...    .,                                                                ..
        il,ess than $100,000, including damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees
         Less than SI 00,000 and non-monetary relief
     .. Over $100, 000 but not more than $200,000
         .Over $200,000 but not more than $1,000,000
       , Over $1 ,000,000

                                                                                                                                                                                                                         Rev 2113